Citation Nr: 1821541	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $29,921.07, to include the question of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2014 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In January 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  


FINDINGS OF FACT

1.  On December 16, 2011, the Veteran was incarcerated for felony parole violation after a November 2009 felony conviction; the 61st full day of incarceration was February 15, 2012. 

2.  The overpayment of VA benefits in the amount of $29,921.07 created on December 5, 2013, is valid. 

3.  The creation of the overpayment was not due to fraud, misrepresentation, or bad faith on the part of the Veteran. 

4.  The Veteran was at fault in the creation of the overpayment. 

5.  The creation of the overpayment was not solely the result of administrative error on the part of VA.

6.  Repayment of the overpayment debt would not deprive the Veteran of the basic necessities of life and would not result in financial hardship. 

 7.  Recovery of the overpayment would not defeat the purpose for which benefits were intended.

8.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

9.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.


CONCLUSION OF LAW

The overpayment of VA benefits in the amount of $29,921.07 was validly created and the criteria for waiver of recovery of the overpayment have not been met.  38 U.S.C. §§ 1502, 1503, 1521, 5112(b) 5302 (2012); 38 C.F.R. §§ 1.963, 1.965, 3.23, 3.271, 3.272, 3.273, 3.660(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant has the right to dispute the existence and amount of the debt. 38 U.S.C. § 501; 38 C.F.R. § 1.911(c).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions. 

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government.  In this determination, the Board must consider the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt. (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault. (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor. (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C. 
§ 5302(c); 38 C.F.R. § 1.965(a).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27,757 (1990).  Sole administrative error connotes the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither a veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)). Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account.  See Dent, 27 Vet. App. at 384.

The record reflects that the Veteran was convicted of a felony on November 20, 2009, and sentenced to 45 days in custody followed by five years of probation.  He was then jailed again on December 16, 2011, followed by transfer to prison in June 2012 due to commission of a felony parole violation.  He had a mandatory release date of June 7, 2016.

VA law provides that a veteran's compensation payments will be reduced to 10 percent on the 61st day of his incarceration following the conviction on a felony.  38 C.F.R. § 3.665.  Service connection for major depressive disorder was granted in a December 2010 rating decision and a 70 percent rating was assigned, effective March 2, 2010.  Entitlement to total disability due to individual unemployability (TDIU) was also granted in that rating decision, effective March 2, 2010.  TDIU was later discontinued, effective June 1, 2012.  Thus, the Veteran's benefits were reduced to 10 percent, effective February 15, 2012.  However, as this reduction was not effected until December 5, 2013, the overpayment of $29,921.07 was created.

The Veteran contends that he should not be responsible for the overpayment because he notified the RO of his incarceration on multiple occasions.  He also argues that he was not aware that he had been convicted of a felony and so was unaware that he was receiving payments to which he was not entitled.  

The record shows that the RO received correspondence from the Veteran discussing his incarceration and expressing a desire to prevent an overpayment in February 2012, August 2012, October 2012, and December 2012.  After the first notice, the RO contacted the jail and learned that the Veteran had not been convicted of a felony and so the RO advised him that no changes would be made to his benefit payments.  

A May 2012 computer match showed that the Veteran was still in jail, with a date of confinement of December 29, 2011.  Another computer match, dated in January 2013, revealed that he was confined to state prison as of June 2012.  Determining that additional development was needed with respect to his incarceration, the RO learned that he was incarcerated from November 20, 2009, to December 31, 2009, for a felony and that he was again jailed on December 16, 2011, until June 18, 2012, when he was transferred to state prison.  The information regarding the 2009 conviction was previously unknown.  Accordingly, in July 2013, his benefits were reduced to 10 percent, effective February 15, 2012., the 61st full day of his incarceration.
 
First, the overpayment is valid.  The law is clear that a veteran's benefits are to be paid at no more than 10 percent when he or she is incarcerated after a felony conviction.  Therefore, the Veteran was not entitled to receive payments in excess of 10 percent from February 15, 2012, through the remainder of his incarceration.  

Next, the creation of the overpayment was not the result of fraud, bad faith, or misrepresentation on the part of the Veteran.  In fact, he first notified VA of his incarceration prior to the 61st day of his confinement, before the change in his benefit entitlement took effect.  However, the overpayment was not solely the result of administrative error on the part of VA.  The delay in properly processing the reduction in his benefits resulted because VA was not made aware of his 2009 felony conviction until July 2013.  VA is not responsible for misinformation or omissions from information provided by jail personnel.  

Had the RO sought to confirm the details of the Veteran's incarceration at any point between February 2012 and July 2013, the overpayment due could have been substantially reduced.  However, he also continued to receive benefits to which he was not entitled and did not notify the RO after his last letter in December 2012.  Moreover, in none of his communications with the RO did he indicate that he was incarcerated for committing a felony parole violation based on a prior conviction for a felony.  

The Veteran's argues that the VA regulations for incarcerated veterans apply only to new convictions and that his benefits should not have been reduced based on his confinement in association with the 2009 conviction.  He asserts, rather, that for the purposes of VA benefits, he was not convicted of a felony prior to May 5, 2014, at which time he was convicted on new charges.  However, he interprets 38 C.F.R. § 3.666 too strictly.  

There is nothing in the statute or regulation that suggests that the conviction must be new.  In fact, 38 U.S.C. § 5313, pertaining to the limitation of payment of compensation to persons incarcerated for conviction of a felony, states that the provisions of that statute apply to any period of incarceration after October 7, 1980.  38 U.S.C. § 5313(d).  Therefore, reducing his benefits for his confinement on the 2009 conviction is proper.   

In addition, the Board has considered the Veteran's claims that his legal troubles stem from his service-connected disability.  While such factors may be considered in determining the appropriate rating to be assigned to his service-connected disability, they are not for consideration in assessing the validity of overpayments and waivers.

Finally, the Board considers whether collection of the debt would be against equity and good conscience.  The Board has considered the fault of the Veteran in the creation of this debt and weighed it against the hardship created by collection of the debt, considered whether collection of the debt would defeat the purpose of VA benefits or failure to recover the funds would result in unjust enrichment, and whether he had had a detrimental change in position as a result of the payment of benefits.  

To that end, equity and good conscience do not preclude collection of the debt.  While the Veteran has expenses in prison and that loss of funds will create some hardship, this hardship is not outweighed by his fault in creation of the debt.  Further, he has been unjustly enriched by these benefits and that the recovery of the overpayment would not defeat the purpose of VA benefits.  

VA benefits are intended to compensate for loss of income which results from service-connected disability.  However, as he is incarcerated, his loss of income from employment is primarily due to his confinement.  Finally, he has offered no evidence that he changed his position in terms of assets or incurred a legal obligation because of the benefits he received. 

Consequently, the creation of the overpayment was not solely the result of administrative error by VA or due to fraud, misrepresentation, or bad faith on the behalf of the Veteran.  However, collection of the debt does not go against the principles of equity and good conscience. Therefore, entitlement to waiver of the overpayment in the amount of $29,921.07 is denied.  

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to cases involving the waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).  Thus, no further discussion of VCAA duties to notify or assist is necessary in this case.


ORDER

Waiver of recovery of an overpayment of compensation benefits in the calculated amount of $29,921.07 is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


